MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                              FILED
this Memorandum Decision shall not be                                         Feb 26 2019, 7:54 am
regarded as precedent or cited before any
                                                                                    CLERK
court except for the purpose of establishing                                   Indiana Supreme Court
                                                                                  Court of Appeals
the defense of res judicata, collateral                                             and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEES
Robert E. Saint                                          CARMEL PHYSICIAN SURGERY
Emswiller, Williams, Noland & Clarke,                    CENTER, LLC, CARMEL
LLC                                                      AMBULATORY SURGERY
Indianapolis, Indiana                                    CENTER, LLC, AND WELDON
                                                         T. EGAN, M.D.
                                                         John D. Papageorge
                                                         Jeffrey D. Stemerick
                                                         Taft Stettinius & Hollister, LLP
                                                         Indianapolis, Indiana

                                                         ATTORNEY FOR APPELLEES
                                                         CARMEL AMBULATORY
                                                         SURGERY CENTER, LLC, AND
                                                         WELDON T. EGAN, M.D.
                                                         Craig W. Wiley
                                                         Jackson Lewis, P.C.
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019                 Page 1 of 34
      Michael N. Payne, M.D.,                                  February 26, 2019
      Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                               18A-CT-1391
              v.                                               Appeal from the Hamilton
                                                               Superior Court
      Carmel Physician Surgery                                 The Honorable Steven R. Nation,
      Center, LLC, Carmel                                      Judge
      Ambulatory Surgery Center,                               Trial Court Cause No.
      LLC, and Weldon T. Egan,                                 29D01-1602-CT-1582
      M.D.,
      Appellees-Defendants.



      Barteau, Senior Judge.


                                      Statement of the Case
[1]   Michael N. Payne, M.D., appeals the trial court’s grant of summary judgment

      to Carmel Physician Surgery Center, LLC, Carmel Ambulatory Surgery Center,

      LLC, and Weldon T. Egan, M.D. Payne also appeals the trial court’s denial of

      his motion for summary judgment as to a counterclaim. We affirm in part,

      reverse in part, and remand.


                                                    Issues
[2]   Payne raises eight issues, which we consolidate and restate as:


              I.       Whether the trial court erred in granting summary
                       judgment to Carmel Physician Surgery Center, LLC,
                       Carmel Ambulatory Surgery Center, LLC, and Weldon T.
                       Egan, M.D. on Payne’s claims of breach of contract.


      Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019    Page 2 of 34
              II.      Whether the trial court erred in granting summary
                       judgment to Carmel Ambulatory Surgery Center, LLC,
                       and Weldon T. Egan, M.D. on Payne’s claims of tortious
                       interference with a contractual relationship.


              III.     Whether the trial court erred in denying Payne’s motion
                       for summary judgment on Carmel Physician Surgery
                       Center, LLC’s counterclaim of constructive fraud.


                               Facts and Procedural History
                                              I. The Parties
[3]   Michael N. Payne, M.D., and Weldon T. Egan, M.D., are board-certified

      anesthesiologists. Carmel Ambulatory Surgery Center, LLC (the Surgery

      Center), is an outpatient surgery center. The Surgery Center hosts a wide

      variety of procedures, from dental work to spinal surgery. Payne was a member

      of the Surgery Center’s medical staff, and Egan is the Surgery Center’s medical

      director. The Surgery Center is governed by bylaws, to which Payne and Egan

      were subject. We discuss the bylaws in more detail below, but for now we note

      the Surgery Center appoints doctors to the medical staff for two-year terms,

      subject to renewal upon reapplication.


[4]   The Surgery Center is owned in part by Carmel Physician Surgery Center, LLC

      (the Holding Company). The Holding Company is in turn owned by members,

      including Egan and (formerly) Payne. The Holding Company provides no

      services and derives its income from its ownership stake in the Surgery Center.

      The Holding Company pays profits to its members on a quarterly basis.


      Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 3 of 34
[5]   The Holding Company is governed by an operating agreement, to which Payne

      and Egan were parties. Among other provisions, the agreement establishes

      qualifications for membership in the Holding Company. The qualifications

      include not being retired, maintaining privileges at St. Vincent Hospital and

      Health Care Center, and working on a set number of cases at the Surgery

      Center in a twelve-month period. Appellant’s App. Vol. 2, p. 161. Members

      are obligated to notify the Holding Company if they fail to meet any of the

      qualifications, and failure to meet any of the qualifications results in immediate

      termination of membership. Id. at 143, 161. If the Holding Company’s board

      of managers questions a member’s qualifications, “the Member shall bear the

      burden of producing information and proof of the Member’s continuing

      qualification for membership in the [Holding Company.]” Id. at 161.


[6]   In addition, the operating agreement provides that a member “shall be deemed

      Permanently Disabled” when he or she has suffered a “medically determinable”

      condition that prevents the member from meeting the qualifications for

      membership, or if the board of managers “determines in good faith that the

      Member is or will be unable to safely utilize [the Surgery Center] for the

      performance of surgeries or procedures, with or without a reasonable

      accommodation, for a continuous period of not less than [120] calendar days,

      or a for a period of [180] days during a [12] month period.” Id. at 164. “[A]

      Member that takes a lengthy leave of absence can be declared Permanently

      Disabled under this Policy.” Id. A member who is deemed “Permanently




      Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 4 of 34
      Disabled” may be required to sell his or her membership interest back to the

      Holding Company. Id. at 165.


[7]   Payne and Egan were also members of Northside Anesthesia Services, LLC

      (NAS), a group of doctors that provides anesthesia services to hospitals and

      surgery centers. NAS does not have any patient facilities of its own. Instead,

      when Payne and Egan provided healthcare services at the Surgery Center, they

      acted as members of NAS and billed for their services through NAS.


[8]   NAS is not a party to this case, but it plays a central role in the parties’ dispute.

      Payne was subject to NAS’s code of conduct, which obligates NAS’s members

      to maintain a good state of health so that they can competently practice

      medicine. NAS’s code of conduct requires members to self-report health

      conditions to NAS’s Committee on Member Health (the Committee) if those

      conditions impact their ability to provide competent medical care. NAS’s

      members are further required to report to the Committee concerns about any

      other member’s competency. The Committee investigates reports that a

      member’s competency to practice medicine is hindered by ill health.


[9]   Finally, Payne had privileges to practice medicine at St. Vincent Carmel

      Hospital, which is near the Surgery Center. The Hospital grants privileges to

      physicians for fixed terms, subject to renewal. The Hospital is not a party to

      this case, but Payne’s privileges at the hospital are relevant to the dispute.




      Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 5 of 34
                                                  II. Events
[10]   In 2009, Payne was diagnosed with Parkinson’s Disease and multiple myeloma,

       a blood cancer. He reported his conditions to NAS’s Committee and took a

       leave of absence while he sought treatment. Neither the Surgery Center nor the

       Holding Company objected to Payne’s leave of absence or terminated their

       contractual relationships with Payne while he was off work for approximately

       ten months.


[11]   In mid-2010, Payne informed the Committee that he was ready to return to

       work. After consulting with Payne and reviewing a letter from his neurologist,

       the Committee authorized Payne to return to practice on a part-time basis on

       July 31, 2010. The Committee instructed Payne to report if his medical

       conditions deteriorated or if he “is incapable of performing the duties of an

       anesthesiologist.” Appellant’s App. Vol. XII, p. 45.


[12]   Payne returned to practice part-time at the Surgery Center while continuing to

       undergo treatment. Beginning in January 2010, Payne received disability

       benefits payments from one of his insurers because he was deemed to be

       partially disabled. He continued to receive partial disability payments through

       August 2013.


[13]   Subsequently, several physicians and nurses at the Surgery Center told Egan

       they were concerned that Payne’s medical conditions had rendered him

       incompetent to practice medicine. Among other concerns, they explained

       Payne had poor manual dexterity and had difficulty communicating. Egan

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 6 of 34
       personally observed Payne at work and determined Payne had limited manual

       dexterity and had trouble speaking clearly, which hindered patient care. Payne

       later admitted that he was unable to effectively communicate during one urgent

       situation where a patient had trouble breathing, and a nurse summoned Egan to

       assist Payne in stabilizing the patient.


[14]   On July 22 or 23, 2013, Egan orally reported his concerns about Payne’s

       competence to the chairperson of NAS’s Committee, Richard Steele, M.D.

       The Surgery Center had its own committee, the Quality Assurance Committee,

       which was charged with ensuring that the Center was providing competent

       care, but Egan preferred to approach NAS’s Committee instead.


[15]   On July 23, 2013, Egan and several other doctors talked with Payne about his

       medical conditions, and he agreed to take a medical leave of absence. Next, the

       Committee sent Payne a letter, dated July 24, 2013. The letter briefly described

       the allegations related to Payne’s competency. The Committee further stated

       that Payne would not be allowed to return to work until he provided

       “documentation from [his] physician(s) addressing [his] overall health including

       [his] capability of delivering safe anesthetic care for patients. Appellant’s App.

       Vol. XII, p. 47. Therefore, the Committee asked Payne to contact his doctors

       and “forward a letter to our committee stating their opinion that you are

       capable of returning to work including any restrictions they may feel are

       necessary.” Id. at 48. Finally, the Committee instructed Payne to sign a

       contract titled, “Agreement for Physician Reentry,” that set forth further



       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 7 of 34
       conditions for Payne to return to medical practice. Id.; Appellant’s App. Vol. 7,

       p. 94. Payne signed the agreement on September 11, 2013.


[16]   Payne continued to seek medical care while on leave. Neither the Surgery

       Center nor the Holding Company objected to the leave of absence or indicated

       his employment or membership was at risk. To the contrary, Payne continued

       to receive quarterly profit payments from the Holding Company during this

       period.


[17]   After Payne began his leave of absence, he asked his disability insurers to

       provide additional coverage. He claimed in a January 19, 2014 email to an

       insurance company representative that he “has been disabled due to my illness”

       and had been unable to work since July 24, 2013. Appellant’s App. Vol. XII, p.

       165. On April 23, 2014, one of Payne’s disability insurers notified him that his

       status was changed to “total disability,” effective retroactively to July 25, 2013.

       Id. at 192. His subsequent payment statements from the insurer listed his

       disability status as “total.” See, e.g., Appellees’ App. Vol. III, p. 55. Payne did

       not tell the Holding Company, the Surgery Center, or NAS that he was seeking

       additional payments for disability, or that an insurance company had deemed

       him to be totally disabled.


[18]   Meanwhile, in 2013 Payne had applied to the Hospital to renew his hospital

       privileges, but the hospital decided to table Payne’s application until the

       Committee determined he could return to practice. Payne’s hospital privileges

       lapsed in January 2014, when his fixed term ended. In addition, Payne’s two-


       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 8 of 34
       year appointment to the medical staff of the Surgery Center expired on January

       26, 2014, at the end of the fixed term. Payne had provided information to the

       Surgery Center as part of reapplying for appointment to the medical staff. The

       Surgery Center decided to delay a decision on Payne’s reappointment pending

       his return to work.


[19]   During Payne’s leave of absence, he told Egan and other members of the

       Holding Company that he was healthy and planned to return to work.

       However, during a September 2013 meeting between Payne and Egan, Egan

       left Payne with a clear impression that Egan did not want Payne to return to

       work due to Egan’s perceptions of Payne’s limitations. Appellant’s App. Vol.

       VI, p. 81.


[20]   The Committee had instructed Egan to provide a written document explaining

       his original concerns about Payne’s competence. Egan provided a letter to the

       Committee on February 25, 2014. In the letter, Egan described reports from

       doctors and nurses at the Surgery Center about Payne’s inability to competently

       manage patients, as well as his own observations of Payne’s poor manual

       dexterity and inability to communicate clearly, to the detriment of patients

       under Payne’s care.


[21]   On March 7, 2014, Payne applied for reappointment to the Surgery Center’s

       medical staff. In addition, on March 12, 2014, Payne petitioned the Committee

       to allow him to return to practice, providing statements from his physicians.

       The Committee met with Payne on March 19, 2014 and determined more


       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 9 of 34
       information was required. The Committee continued to investigate Payne’s

       competence, asking doctors and nurses at the Surgery Center to provide

       additional information. The Holding Company did not provide any

       information to the Committee. Meanwhile, the Committee and Payne agreed

       that he would submit to an independent medical examination.


[22]   Payne submitted to an independent medical examination in May 2014. The

       evaluation team cited Payne’s continuing challenges in motor functions and

       speech, and concluded that it could not “endorse [his] return to the clinical

       practice of anesthesiology at this time.” Appellant’s App. Vol. XII, p. 100. As

       a result, on July 21, 2014, the Committee informed Payne it would not allow

       him to resume practicing medicine through NAS. In a July 22, 2014 memo to

       Payne, the Committee stated Payne could reapply to return to work, but he

       would have to provide “assurances from a competency assessment organization

       as well as a recommendation from a nationally accredited residency program

       suggesting that you may safely provide anesthesia care for patients.” Id. at 105.


[23]   On July 29, 2014, the Holding Company’s board of managers met. The

       meeting minutes show the board “ratified the purchase of Dr. Payne’s units in

       the month of June.” Appellant’s App. Vol. VII, p. 170. The purchase

       effectively terminated Payne’s membership in the Holding Company. The

       president of the board, J. Scott Pittman, M.D., explained that the board

       terminated Payne’s membership because Payne had failed to work on the

       required amount of cases in a twelve-month period. The Holding Company

       stopped paying quarterly profit distributions to him as of July 29, 2014.

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 10 of 34
                                   III. Trial Court Proceedings
[24]   On February 23, 2016, Payne filed a civil complaint against Egan, the Surgery

       Center, and the Holding Company. He later amended his complaint. In

       summary, Payne claimed Egan and the Surgery Center tortiously interfered in

       his contractual relationship with the Holding Company. He requested that

       Egan and the Surgery Center be ordered to pay punitive damages. Payne

       further claimed Egan, the Surgery Center, and the Holding Company breached

       the terms of their contracts with him. In addition, he claimed the Holding

       Company breached a fiduciary duty to him.


[25]   The defendants filed answers, in which they raised various affirmative defenses.

       In addition, the Holding Company filed counterclaims. Specifically, the

       Holding Company alleged Payne (1) breached his contract with the Holding

       Company, and (2) committed constructive fraud against the Holding Company.


[26]   The Surgery Center and Egan filed a motion for summary judgment, followed

       by the Holding Company’s separate motion for summary judgment. Next,

       Payne filed a motion for partial summary judgment against the Surgery Center

       and Egan as to his claim for breach of contract. He filed a separate motion for

       summary judgment against the Surgery Center and Egan as to their defenses.

       Finally, Payne filed a separate motion for summary judgment against the

       Holding Company as to its defenses and counterclaims. Each of the parties

       filed responses to the various motions, and the court held oral argument.




       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 11 of 34
[27]   On June 6, 2018, the court issued findings and conclusions granting summary

       judgment to the Surgery Center and Egan on Payne’s claims for breach of

       contract and tortious interference with a contractual relationship. The court

       also denied Payne’s motion for partial summary judgment on Egan and the

       Surgery Center’s defenses. The court concluded there “is no just reason for

       delay” and ordered the entry of a “full, complete, and final” judgment.

       Appellant’s App. Vol. II, p. 94.


[28]   On June 8, 2018, the trial court issued an order granting summary judgment to

       the Holding Company on Payne’s claims for breach of contract and breach of

       fiduciary duty. In addition, the court denied Payne and the Holding

       Company’s respective motions for summary judgment on the Holding

       Company’s counterclaims of breach of contract and constructive fraud.


[29]   Payne filed a Notice of Appeal as to the June 6 order and asked the trial court

       to certify its June 8 order for interlocutory appeal. The trial court granted his

       request. Next, Payne asked this Court to accept jurisdiction over the June 8

       order. This Court accepted jurisdiction and consolidated the appeal with

       Payne’s appeal of the June 6 order. We discuss additional facts below as

       needed.


                                    Discussion and Decision
                                        I. Standard of Review
[30]   Summary judgment is proper if the evidence designated by the parties “shows

       that there is no genuine issue as to any material fact and that the moving party

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 12 of 34
       is entitled to a judgment as a matter of law.” Indiana Trial Rule 56(C). “The

       initial burden is on the summary judgment movant to ‘demonstrate [ ] the

       absence of any genuine issue of fact as to a determinative issue,’ at which point

       the burden shifts to the non-movant to ‘come forward with contrary evidence’

       showing an issue for the trier of fact.” Hughley v. State, 15 N.E.3d 1000, 1003

       (Ind. 2014) (quoting Williams v. Tharp, 914 N.E.2d 756, 761-62 (Ind. 2009)).


[31]   We review a summary judgment decision de novo, applying the same standard

       as the trial court. Miller v. Danz, 36 N.E.3d 455, 456 (Ind. 2015). We may

       affirm a grant of summary judgment upon any theory supported by the

       evidence. Id. On appeal, we construe all facts and reasonable inferences drawn

       from those facts in a light most favorable to the nonmoving party. Felsher v.

       Univ. of Evansville, 755 N.E.2d 589, 592 (Ind. 2001).


[32]   The nonmoving party has the burden on appeal of proving the grant of

       summary judgment was erroneous, but we carefully review the trial court’s

       decision to ensure the party was not improperly denied a day in court.

       McSwane v. Bloomington Hosp. & Healthcare Sys., 916 N.E.2d 906, 909-10 (Ind.

       2009) (quotation omitted). The fact that the parties have filed cross-motions for

       summary judgment does not alter our standard for review, as we consider each




       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 13 of 34
       motion separately to determine whether the moving party is entitled to
                                                                                                                  1
       judgment as a matter of law. Reed v. Reid, 980 N.E.2d 277, 285 (Ind. 2012).


                                           II. Breach of Contract
[33]   Payne argues the trial court erred in granting summary judgment to Egan, the

       Surgery Center, and the Holding Company on his claims of breach of contract.

       To prevail on a claim for breach of contract, a plaintiff must prove the existence

       of a contract, a breach of that contract by a defendant, and damages resulting

       from the breach. Haegert v. Univ. of Evansville, 977 N.E.2d 924, 937 (Ind. 2012).

       The breach must be a cause in fact of the complainant’s loss. WESCO

       Distribution, Inc. v. ArcelorMittal Ind. Harbor, LLC, 23 N.E.3d 682, 695 (Ind. Ct.

       App. 2014), trans. dismissed.


[34]   Generally, the construction of a written contract is a question of law for which

       summary judgment is particularly appropriate. Orthodontic Affiliates, P.C., v.

       Long, 841 N.E.2d 219, 222 (Ind. Ct. App. 2006). When we review contract

       cases, our primary goal is “to ascertain and give effect to the mutual intention

       of the parties.” Hutchinson, Shockey, Erley & Co. v. Evansville-Vanderburgh Cty.

       Bldg. Auth., 644 N.E.2d 1228, 1231 (Ind. 1994).




       1
         Payne claims the trial court’s findings and conclusions should carry less weight because the court largely
       adopted the defendants’ proposed findings and conclusions. The court did not adopt the proposed findings
       and conclusions verbatim, because the court denied in part both sides’ summary judgment motions. In the
       absence of verbatim adoption of proposed findings and conclusions, we retain our confidence “that the
       findings are the result of considered judgment by the trial court.” Safety Nat’l Cas. Co. v. Cinergy Corp., 829
N.E.2d 986, 993 n.6 (Ind. Ct. App. 2005), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019                  Page 14 of 34
[35]   If the terms of a contract are clear and unambiguous, we apply the plain and

       ordinary meaning of the language. Wright v. Am. States Ins. Co., 765 N.E.2d
690, 693 (Ind. Ct. App. 2002). By contrast, if the terms of a contract are

       ambiguous, it is the responsibility of the trier of fact to ascertain the facts

       necessary to construe the contract. Orthodontic Affiliates, 841 N.E.2d at 222.

       Consequently, when summary judgment is granted based upon the construction

       of a written contract, the trial court has either determined as a matter of law

       that the contract is not ambiguous or uncertain, or that any ambiguity can be

       resolved without the aid of a factual determination. Id.


                                      A. Egan and the Surgery Center

[36]   Payne argues that Egan and the Surgery Center (through its agent, Egan)

       violated the Surgery Center’s bylaws, specifically its confidentiality provisions,

       when Egan disclosed concerns about Payne’s health to NAS’s Committee.

       Payne further claims he was damaged by the disclosure of confidential

       information because it led to his leave of absence and, later, the termination of

       his membership in the Holding Company. Egan and the Surgery Center

       respond that the disclosures were permissible under the bylaws and governing

       statutes.


[37]   In the preamble to the Surgery Center’s bylaws, the Surgery Center identifies

       itself as a “professional review [body]” and a “peer review [committee]” as

       defined by Indiana statutes. Appellant’s App. Vol. II, p. 183. The bylaws

       establish several committees, including the Quality Assurance Committee,

       which is charged with “reviewing, evaluating, and maintaining the quality and
       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 15 of 34
efficiency of patient care.” Id. at 206. Article XIII of the bylaws governs

confidentiality as follows:


        Section A. Definition of Representative


        For purposes of this Article, the term ‘representative’ includes the
        governing body, its directors and committees; the Executive
        Director; the medical staff organization and medical staff
        members, and committees which have responsibility for
        collecting and evaluating credentials, acting upon applications for
        appointment or reappointment; and any authorized
        representatives of the foregoing.


        Section B. Confidentiality of Information


        Information with respect to any practitioner submitted, collected,
        or prepared by any representative, or any other health care
        facility or organization or medical staff for the purpose of
        achieving and maintaining quality patient care, reducing
        morbidity and mortality, or contributing to clinical research shall,
        to the fullest extent permitted by law, be confidential and shall
        not be disseminated to anyone other than a Center
        representative, not used in any way except as provided herein or
        except as otherwise required by law. Such confidentiality shall
        also extend to information of like kind that may be provided by
        third parties. This information shall not become part of any
        particular patient’s file or of the general Center records.


        Section C. Immunity from Liability


        1.       No Center representative shall be liable to an applicant for
                 damages or other relief for any action taken or statement
                 or recommendation made within the scope of his/her
                 duties if such person acts in good faith and without malice.

Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 16 of 34
        2.       No Center representative shall be liable to a practitioner
                 for damages or other relief by reason of providing
                 information, including otherwise privileged or confidential
                 information, to any other Center representative or to any
                 other health care facility or organization of health
                 professionals concerning a practitioner who did or does
                 exercise clinical privileges at this Center, provided that
                 such Center representative acts in good faith and without
                 malice. No information concerning a practitioner shall be
                 furnished to other health care facilities or organizations
                 without the consent of the practitioner unless the
                 furnishing of such information is required by law.


        Section D. Activities and Information Covered


        1.       The confidentiality and immunity provided by this Article
                 shall apply to all acts, communications, reports,
                 recommendations or disclosures performed or made in
                 connection with Center activities concerning, but not
                 limited to:


        a.       applications for appointment, clinical privileges, or
                 specified services;


        b.       periodic reappraisals for reappointment, clinical privileges
                 or specified services;


        c.       corrective action;


        d.       patient care evaluations;


        e.       utilization review;




Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 17 of 34
               f.       other Center, department, committee or staff activities
                        related to monitoring and maintaining quality patient care
                        and appropriate professional conduct.


               2.       The acts, communications, reports, recommendations,
                        disclosures and other information referred to in this Article
                        may relate to a practitioner’s professional qualifications,
                        clinical ability, judgment, character, physical and mental
                        health, emotional stability, professional ethics, or any
                        other matter that might directly or indirectly affect patient
                        care.


               Section E. Cumulative Effect


               Provisions in these by-laws and in application forms relating to
               authorizations, confidentiality of information and immunities
               from liability shall be in addition to other protection provided by
               law and not in limitation thereof, and in the event of conflict, the
               applicable law shall be controlling.


       Id. at 209-11.


[38]   The parties agree that Payne, Egan, and the Surgery Center’s officers are subject

       to the bylaws, and that the bylaws are a contract. Further, there is no dispute

       that Egan, who served as the Surgery Center’s medical director, disclosed




       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 18 of 34
       confidential information about Payne’s physical health to NAS’s Committee,
                                                                                                              2
       an outside organization of health care professionals, without Payne’s consent.


[39]   The trial court determined, and Egan and the Surgery Center claim on appeal,

       that they cannot be held liable because Egan’s disclosure to the Committee was

       required by law per Article XIII, Section C.2. of the bylaws. They cite to a

       provision of the Indiana Administrative Code, which states, in relevant part:


               A practitioner who has personal knowledge based upon a
               reasonable belief that another practitioner holding the same
               licenses has engaged in illegal, unlawful, incompetent, or
               fraudulent conduct in the practice of medicine or osteopathic
               medicine shall promptly report such conduct to a peer review or
               similar body, as defined in IC 34-6-2-99, having jurisdiction over
               the offending practitioner and the matter.


       844 IAC 5-2-8(a) (2017).


[40]   There are two flaws in Egan and the Surgery Center’s argument. First, there is

       a dispute of material fact as to whether Egan had a reasonable belief that Payne

       was incompetent to practice medicine. Payne submitted evidence to the trial

       court, in the form of his deposition, in which he disagreed that his medical

       conditions posed a threat to his patients’ well-being. In addition, Payne argued




       2
        Doctors and nurses employed at the Surgery Center separately discussed their concerns about Payne’s
       competency with NAS’s Committee in 2014. The trial court determined those discussions were not an
       actionable breach of the bylaws, and Payne does not challenge that ruling on appeal.

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019            Page 19 of 34
       to the trial court that there is a “factual dispute” as to whether Egan acted in
                                                                            3
       good faith and without malice. Tr. Vol. 2, p. 103.


[41]   The trial court acknowledged in its findings and conclusions that the parties

       disagreed as to whether Egan lied to the Committee in his oral report in July

       2014 and again via letter in February 2014. The trial court specifically found:

       “The facts regarding malice are in dispute.” Appellant’s App. Vol. II, p. 77.

       The court further found, “there are questions of fact over whether the

       information provided to the Healthy Member Committee was false and the

       person providing it knew it was false.” Id. at 87. Under these disputed facts,

       we cannot conclusively determine at the summary judgment stage that Egan

       had a reasonable belief in Payne’s incompetency for purposes of 844 IAC 5-2-

       8(a).


[42]   Second, even if Egan had a reasonable belief as to Payne’s incompetency, 844

       IAC 5-2-8(a) merely requires disclosure to a peer review committee. The

       Surgery Center had its own peer review committee, the Quality Assurance

       Committee, to whom Egan could have presented his concerns about Payne

       without violating the bylaws’ confidentiality requirements. In other words,




       3
         Payne stated in a summary judgment brief, “Once Dr. Egan and [the Surgery Center] had personal
       knowledge of the complaints regarding Dr. Payne’s competency, they were duty bound to report the
       information to the [Surgery Center’s] Quality Assurance Committee.” Appellant’s App. Vol. IX, p. 62.
       Egan and the Surgery Center read that sentence as a binding concession by Payne that Egan acted in good
       faith and with a reasonable belief in Payne’s incompetence. We disagree, due to Payne’s arguments during
       the trial court’s hearing, which put the trial court and opposing parties on notice that Payne did not concede
       Egan acted in good faith.

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019                 Page 20 of 34
       Egan could have fulfilled his perceived duties under 844 IAC 5-2-8(a) without

       approaching NAS’s Committee, so his disclosure to the Committee was not

       required by law for purposes of the bylaws.


[43]   In any event, it is also true that the plain language of Article XIII, section C.2.,

       requires Egan to demonstrate that he acted in good faith and with an absence of

       malice to avoid liability for disclosing confidential information to an outside

       health care facility or organization of health professionals. The trial court

       determined there is a dispute of material fact as to whether Egan made his

       disclosures to the Committee in good faith. As a result, there are disputes of

       material fact as to whether Egan (and, by extension, the Surgery Center)

       breached the confidentiality provisions of the bylaws.


[44]   The parties and the trial court also addressed whether Egan’s disclosures to the

       Committee were permissible under Article VI of the bylaws. That article

       governs procedures for the appointment and reappointment of doctors to the

       Surgery Center’s medical staff. The article provides, in relevant part, that an

       applicant seeking appointment or reappointment to the Surgery Center

       “authorizes Center representatives to consult with others who have been

       associated with him and/or who may have information bearing on his/her

       competence and qualifications.” Appellant’s App. Vol. V, p. 61. Furthermore,

       an applicant:


               authorizes and consents to Center representatives providing other
               hospitals, medical associations, licensing board, other health care
               facilities or organization of health professions with any

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 21 of 34
                information relevant to such matters that the Center may have
                concerning him, and releases Center representatives from liability
                for so doing, provided that such furnishing of information is done
                in good faith and without malice.


       Id.


[45]   The trial court determined that Egan’s February 25, 2014 letter to NAS’s

       Committee was permissible under Article VI, and thus did not violate the

       confidentiality requirements of Article XIII, because Payne had taken steps to

       reapply for appointment to the Surgery Center’s medical staff at that time.

       Regardless, there are disputes of material fact as to whether Egan acted in

       “good faith and without malice.” For that reason, Egan and the Surgery Center
                                                                                    4
       are not entitled to summary judgment under Article VI.


[46]   In summary, the trial court erred in granting summary judgment in favor of

       Egan and the Surgery Center as to Payne’s claim of breach of contract. The




       4
         On a related note, the “Agreement for Physician Reentry” that Payne and the Committee executed on
       September 11, 2013, discusses the sharing of information about Payne among the various corporate entities at
       issue here. Specifically, the Agreement provides:

                Both parties agree that [the Committee] may solicit, receive and transmit information
                from and to other agencies charged with monitoring [Payne’s] recovery. This
                Coordination will specifically serve as a release of information to permit [the Committee]
                and other monitoring agencies to share information about [Payne’s] recovery program
                without violating their separate agreements with [Payne].

       Appellant’s App. Vol. XII, p. 50. Neither the parties nor the trial court address how this provision
       applies to Egan and the Surgery Center’s confidentiality obligations under the Surgery Center’s
       bylaws, so we will not address it either. See Young v. Butts, 685 N.E.2d 147, 151 (Ind. Ct. App.
       1997) (stating the Court will not “make up its own arguments” on appeal). However, the
       provision may be relevant during proceedings on remand.

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019                Page 22 of 34
       merits of the claim must be resolved by a finder of fact. We need not address

       Payne’s other arguments on this issue.


                                             B. Holding Company

[47]   Payne’s breach of contract claim against the Holding Company is based on his

       belief that the Company violated an “implied duty not to hinder, delay, or

       prevent” him from carrying out his duties under the Holding Company’s

       operating agreement. Appellant’s Br. p. 38. Specifically, he claims Egan, as an

       agent of the Holding Company, unfairly hindered him from returning to work

       through communications with NAS’s Committee, which resulted in the

       Holding Company terminating Payne’s membership. In response, the Holding

       Company argues an implied duty to not hinder contractual performance is

       invalid in Indiana.


[48]   We find guidance in the Indiana Supreme Court’s decision in First Fed. Sav.

       Bank of Ind. v. Key Mkts., Inc., 559 N.E.2d 600 (Ind. 1990). In that case, First

       Federal owned a shopping center, and Key Markets owned a one-acre tract

       within the shopping center. Key Markets also leased a portion of First

       Federal’s land, which was used for a parking lot. Under the lease agreement,

       Key Markets could not assign its interest in the leased land without First

       Federal’s consent. Key Markets sought to sell the one-acre tract and asked First

       Federal to consent to an assignment of the lease for the parking lot. First

       Federal refused, which hindered Key Market’s sale. Key Markets sued.




       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 23 of 34
[49]   The trial court concluded First Federal “had a legal duty not to unreasonably

       withhold consent” and had violated that duty. Id. at 602. A panel of this Court

       affirmed, similarly concluding the landlord had violated its implied duty not to

       unreasonably withhold consent.


[50]   The Indiana Supreme Court reversed. The Court noted that when the language

       of a contract is unambiguous, it should be enforced according to its terms.

       When the language is ambiguous, “in limited and particular cases the court

       may be required to presume the parties were acting reasonably and in good

       faith to discern the intention of the parties and resolve the ambiguity or

       uncertainty.” Id. at 604. In general, “it is not the province of courts to require a

       party acting pursuant to such a contract to be ‘reasonable,’ ‘fair,’ or show ‘good

       faith’ cooperation. Id. The Supreme Court concluded the terms of the contract

       at issue were clear and well understood by the parties, and the trial court “erred

       in applying improper standards in its interpretation of the contract.” Id. at 606.

       The trial court erred in adding a reasonableness requirement.


[51]   The Court of Appeals has applied the holding in First Federal to a variety of

       contractual contexts. In Old Nat’l Bank v. Kelly, 31 N.E.3d 522, 531 (Ind. Ct.

       App. 2015), trans. denied, a panel of this Court stated in a bank-depositor

       dispute: “Indiana law does not impose a generalized duty of good faith and fair

       dealing on every contract; the recognition of an implied covenant is generally

       limited to employment contracts and insurance contracts.” See also Hispanic

       College Fund, Inc. v. Nat’l Collegiate Athletic Ass’n, 826 N.E.2d 652, 658 (Ind. Ct.

       App. 2005) (dispute involving voluntary membership association and member

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 24 of 34
       of association; Court determined “Indiana law does not impose a generalized

       duty of good faith and fair dealing on every contract”), trans. denied; Allison v.

       Union Hosp., Inc., 883 N.E.2d 113, 123 (Ind. Ct. App. 2008) (lawsuit between

       nurse anesthetists and hospital for breach of contract; an implied duty of fair

       dealing is recognized “generally only in limited circumstances,” when a

       “contract is ambiguous or expressly imposes such a duty on the parties”).


[52]   In the current case, Payne does not identify any specific provisions of the

       operating agreement that are subject to an implicit duty to not hinder

       performance. He further fails to identify any contractual ambiguities pursuant

       to which such a duty could be found to apply. Following the holding in First

       Federal, we conclude that a general duty not to hinder the performance of a

       contract is inapplicable here.


[53]   Payne cites Lesh v. Trs. of Purdue Univ., 124 Ind. App. 422, 116 N.E.2d 117

       (1953), for the proposition that every contract contains an implied condition

       that neither party will hinder the other in the discharge of contractual

       obligations. We are obligated to follow the Indiana Supreme Court’s more

       recent holding in First Federal, in which the Court stated trial courts generally

       should not read into contracts a requirement that parties cooperate in good faith

       in the performance of contractual duties or rights. Payne also cites Levee v.

       Beeching, 729 N.E.2d 215 (Ind. Ct. App. 2000), in support of his claim, but that

       case is distinguishable because it dealt with a claim of tortious interference with

       a contractual relationship rather than a claim of breach of contract.



       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 25 of 34
[54]   We conclude the trial court did not err in granting summary judgment in favor

       of the Holding Company on Payne’s claim for breach of contract. We need not

       address the Holding Company’s other arguments on this issue.


          III. Tortious Interference with a Contractual Relationship
[55]   Payne argues the trial court erred in granting summary judgment to Egan and

       the Surgery Center on his claim of tortious interference with a contractual

       relationship, specifically the Holding Company’s operating agreement. Egan

       and the Surgery Center contend Payne’s claim was untimely, and, in the

       alternative, that Egan cannot be held liable because he was also a party to the

       Holding Company’s operating agreement.


[56]   The tort of interference with a contractual relationship is based on “the public

       policy that contract rights are property, and under proper circumstances, are

       entitled to enforcement and protection from those who tortiously interfere with

       those rights.” Winkler v. V.G. Reed & Sons, Inc., 638 N.E.2d 1228, 1234 (Ind.

       1994). The five elements of tortious interference with a contractual relationship

       are: (1) the existence of a valid and enforceable contract; (2) defendant’s

       knowledge of the existence of the contract; (3) defendant’s intentional

       inducement of the breach of the contract; (4) the absence of justification; and (5)

       damages resulting from defendant’s wrongful inducement of the breach.

       Bilimoria Compu. Sys., LLC v. Am. Online, Inc., 829 N.E.2d 150, 156 (Ind. Ct.

       App. 2005). A legitimate reason for the defendant’s actions provides the

       necessary justification to avoid liability. Bragg v. City of Muncie, 930 N.E.2d
1144, 1148 (Ind. Ct. App. 2010).
       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 26 of 34
[57]   The typical claim for tortious interference with a contractual relationship

       involves a third party intervening in a two-party contract and improperly

       inducing a breach. See, e.g., id. at 1147 (appellant developer claimed city

       officials improperly intervened in his contract with the manager of a housing

       authority). Payne’s claim is more indirect. He contends Egan and the Surgery

       Center (through its agent, Egan) made false statements to NAS’s Committee

       about Payne’s competence to practice medicine, which caused Payne to be

       placed on leave and rendered unable to practice medicine. Payne further claims

       his inability to practice medicine caused the Holding Company to terminate

       Payne’s membership under the Company’s operating agreement because he did

       not work on a required number of cases in a twelve-month period. He thus

       concludes Egan and the Surgery Center interfered with his contractual

       relationship with the Holding Company.


[58]   Egan and the Surgery Center produced evidence that Egan orally reported to

       the Committee in July 2013, and sent a letter to the Committee in February

       2014, expressing a good-faith belief that Payne was not competent to practice

       medicine. Under our summary judgment standard, Payne was obligated to

       produce contradictory evidence of Egan’s specific intent to improperly induce

       the Holding Company to terminate Payne’s membership.


[59]   It is undisputed that in September 2013, Egan told Payne that he thought Payne

       was incompetent to practice medicine and indicated that he did not want Payne

       to resume practicing medicine. Nevertheless, there is no evidence that Egan

       directly contacted the Holding Company’s board of managers about Payne’s

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 27 of 34
       medical conditions before or during his leave of absence, much less encouraged

       them to terminate his membership. As a result, Payne argues Egan indirectly

       sought Payne’s termination from the Holding Company by ensuring Payne did

       not return from his leave of absence.


[60]   The facts, even when viewed in the light most favorable to Payne, provide no

       support for the claim that Egan intended to indirectly seek Payne’s termination

       from the Holding Company. It is undisputed that Payne had taken a leave of

       absence through NAS’s Committee from late 2008 through the end of July

       2010, a span of around ten months. The Holding Company did not object to

       Payne’s inability to perform the required number of procedures during his

       leave. To the contrary, Payne resumed his medical practice in August 2010

       with no impact on his membership in the Holding Company.


[61]   When Payne agreed to a second indefinite leave of absence in July 2013

       through NAS’s Committee, the Holding Company did not object or indicate

       that his membership was at risk. To the contrary, the president of the Holding

       Company, J. Scott Pittman, M.D., was supportive of Payne and met with Egan

       to “figure out what we could do to get [Payne] back [to work].” Appellees’

       App. Vol. 2, p. 55. Another Holding Company board member, Robert

       Czarkowski, M.D., indicated all board members wanted Payne “to get healthy

       to come back to practice.” Id. at 95. They believed he could return to practice

       because “[h]e did it once, we assumed he could have it happen a second time.”

       Id. Payne’s privileges at St. Vincent Hospital lapsed in January 2014, which

       disqualified Payne from membership in the Holding Company at that time, but

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 28 of 34
       the Holding Company took no action. Finally, during Payne’s leave of

       absence, the Holding Company continued to pay Payne his quarterly share of

       the profits until terminating his membership on July 31, 2014.


[62]   Based on this undisputed evidence, even though Payne technically no longer

       qualified for membership in the Holding Company due to a lack of hospital

       privileges and failure to perform the required number of procedures in a twelve-

       month period, there was no reason for Egan to believe that the Holding

       Company would terminate Payne’s membership while Payne was on leave.

       Instead, all evidence indicated the Holding Company would wait for Payne to

       return from his 2013 leave of absence, just as it had done during Payne’s

       previous leave of absence.


[63]   Payne’s theory that Egan intended to interfere with Payne’s membership in the

       Holding Company by seeking to have Payne put on an extended leave of

       absence through NAS’s Committee is too tenuous and is unsupported by

       evidence. As a result, Payne failed to establish a dispute of fact about Egan’s

       intent to interfere with Payne’s contractual relationship with the Holding

       Company, and his claim must fail.


[64]   Payne’s claim that the Surgery Center committed tortious interference with a

       contractual relationship is based entirely on his theory that Egan acted as the

       Center’s agent. Because Payne’s claim against Egan fails, his claim against the

       Surgery Center must also fail. We conclude the trial court did not err in

       granting summary judgment in favor of Egan and the Surgery Center on this


       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 29 of 34
       claim. It is unnecessary for us to address Egan and the Surgery Center’s other

       arguments in this issue.


                          IV. Counterclaim: Constructive Fraud
[65]   Payne argues the trial court should have granted his motion for summary

       judgment on the Holding Company’s counterclaim of constructive fraud. The

       trial court denied both parties’ motions for summary judgment on this

       counterclaim, determining there were questions “of fact as to if and when

       Payne did disclose his disability to [the Holding Company] and remained silent
                                               5
       when he had a duty to speak.” Appellant’s App. Vol. 2, p. 108.


[66]   “Constructive fraud is the breach of a legal or equitable duty which is

       fraudulent as a result of its tendency to deceive others, to violate a public or

       private trust, or to injure the public interests.” Comfax Corp. v. N. Am. Van Lines,

       Inc., 587 N.E.2d 118, 125 (Ind. Ct. App. 1992). “Constructive fraud arises by

       operation of law when there is a course of conduct which, if sanctioned by law,

       would secure an unconscionable advantage, irrespective of the actual intent to

       defraud.” Biberstine v. N.Y. Blower Co., 625 N.E.2d 1308, 1315 (Ind. Ct. App.

       1993), trans. dismissed.




       5
        Payne is not appealing the trial court’s denial of his motion for summary judgment as to the Holding
       Company’s counterclaim for breach of contract. Further, the Holding Company is not cross-appealing the
       denial of its motion for summary judgment on its counterclaims.

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019           Page 30 of 34
[67]   The elements of constructive fraud are 1) a duty existing due to the relationship

       between the parties, 2) representations or omissions made in violation of that

       duty, 3) reliance thereon by the complaining party, 4) injury to the complaining

       party as a proximate result thereof, and 5) the gaining of an advantage by the

       party to be charged at the expense of the complaining party. Dawson v.

       Hummer, 649 N.E.2d 653, 661 (Ind. Ct. App. 1995).


[68]   Constructive fraud does not require that intent be proven because the parties are

       not dealing with each other at arm’s length. Comfax Corp., 587 N.E.2d at 125.

       Instead, the law infers fraud from the relationship between the parties. Id. A

       member of a closely held corporation has a fiduciary duty “to deal fairly,

       honestly, and openly with [the] corporation and fellow stockholders and must

       not be distracted from the performance of [ ] official duties by personal

       interests.” Rapkin Grp. v. Cardinal Ventures, Inc., 29 N.E.3d 752, 757 (Ind. Ct.

       App. 2015), trans. denied.


[69]   The Holding Company’s counterclaim for constructive fraud was based on the

       following theory: (1) Payne was a fiduciary of the LLC; (2) during Payne’s

       second leave of absence, he knew he was disabled to the point of being

       permanently unable to practice medicine but hid that fact from the Holding

       Company; (3) the Holding Company relied on Payne’s silence about his

       disability and continued his membership in the company; (4) the Holding

       Company lost money in the form of inappropriate quarterly profit distributions

       to Payne; and (5) Payne received $463,872.14 from the Holding Company in

       unearned distributions from the time he went on leave until the Holding

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 31 of 34
       Company terminated his membership on July 31, 2014. Appellant’s App. Vol.

       IV, pp. 104-05.


[70]   Payne argues there is no evidence that the Holding Company relied upon his

       silence about his medical condition. He instead claims the Holding Company,

       through its agent Egan, understood he was medically incompetent and would

       not return to the practice of medicine after taking a leave of absence in July

       2013.


[71]   Whether reliance was justified is a matter for the jury to determine if there is

       conflicting evidence. Biberstine, 625 N.E.2d at 1316. In this case, the operating

       agreement between Payne and the Holding Company obligated Payne to

       inform the Holding Company if he became too medically infirm to competently

       practice medicine. Payne never notified the Holding Company his conditions

       rendered him incompetent. To the contrary, prior to going on medical leave,

       when Payne was asked how he was managing working with his health

       conditions, he said he “was doing well.” Appellant’s App. Vol. VII, p. 55.


[72]   To be sure, Egan believed Payne was incompetent to practice medicine and

       shared that belief with Payne in September 2013, after Payne went on leave.

       Even so, Payne continued to tell officers at the Holding Company that he was

       seeking treatment, was getting better, and intended to return to the practice of

       medicine. After he went on leave, he met with Pittman, the Holding

       Company’s chairperson. Payne told Pittman “he thought he would be able to

       eventually [resume practicing medicine].” Appellant’s App. Vol. X, p. 142. As


       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 32 of 34
       late as June 2014, Payne sent a letter to Pittman stating that he was physically

       able to return to work and hoped to resume the practice of medicine.


[73]   In addition, Payne took steps to renew his appointment to the medical staff at

       the Surgery Center. On March 12, 2014, he asked NAS’s Committee to allow

       him to return to the practice of medicine, providing information from his

       doctors. Prior to that date, Payne did not provide the Holding Company with

       any information directly from his doctors.


[74]   The Holding Company was willing to give Payne a chance to prove he could

       return to the practice of medicine. Robert Czarkowski, M.D., a member of the

       Holding Company’s board of managers, explained that the Holding Company’s

       board intended “for [Payne] to get healthy to come back to practice.”

       Appellant’s App. Vol. VII, p. 40.


[75]   Meanwhile, despite assuring the Holding Company that he was ready and able

       to return to work, Payne asked his disability insurer to increase his payments

       after he began his leave of absence on July 24, 2013. He had already been

       receiving disability payments for partial disability, but he insisted he had

       become completely disabled. Payne claimed in a January 19, 2014 email to an

       insurer that he “has been disabled due to my illness” and had been unable to

       work since July 24, 2013. Appellees’ App. Vol. V, p. 10. On April 23, 2014,

       one of his disability insurers notified him that his status was changed to “total

       disability,” effective retroactively to July 25, 2013. Appellees’ App. Vol. III, p.

       52. Payne received a payment from his insurer to account for the retroactive


       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 33 of 34
       increase in payments. His subsequent payment statements from the insurer

       listed his disability status as “total.” See, e.g., id. at 55. Payne did not tell the

       Holding Company, the Surgery Center, or NAS that he was seeking additional

       payments for disability.


[76]   The foregoing evidence is enough to establish a dispute of material fact as to

       whether the Holding Company reasonably relied on Payne’s silence about his

       disability and his representations that he was able to return to work while they

       continued to pay him quarterly profit dividends. The trial court did not err in

       denying Payne’s motion for summary judgment as to the Holding Company’s

       counterclaim for constructive fraud.


                                                Conclusion
[77]   For the reasons stated above, we affirm the trial court’s grant of summary

       judgment to the Holding Company on Payne’s claim of breach of contract. We

       further affirm the trial court’s grant of summary judgment to Egan and the

       Surgery Center on Payne’s claim of tortious interference with a contractual

       relationship. In addition, we affirm the trial court’s denial of Payne’s motion

       for summary judgment on the Holding Company’s counterclaim of constructive

       fraud. We reverse the trial court’s grant of summary judgment to Egan and the

       Surgery Center on Payne’s claim for breach of contract. We remand for further

       proceedings.


[78]   Affirmed in part, reversed in part, and remanded.


       Mathias, J., and Crone, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1391 | February 26, 2019   Page 34 of 34